        Case 3:20-cv-00126-FJS-ML Document 79 Filed 10/14/20 Page 1 of 1




October 14, 2020                                                                    Paul R. Bartolacci
                                                                                    Direct Phone 215-665-2001
                                                                                    Direct Fax    215-701-2001
VIA ECF                                                                             pbartolacci@cozen.com



The Honorable Miroslav Lovric
United States Magistrate Judge
U.S. District Court for the
 Northern District of New York
Federal Building and U.S. Courthouse
15 Henry Street
Binghamton, NY 13901

Re:    Crown Cork & Seal, USA, Inc. v. S.A. Comunale Co., Inc., et al.
       U.S. District Court, Northern District of New York (Binghamton)
       Civil Action No.: 3:20-CV-126 (FJS/ML)


Dear Judge Lovric:

Please accept this as a brief status report from the parties with respect to the above-captioned
matter which is scheduled for a Status Conference with you on Monday, October 19, 2020 at
10:00 a.m.

The parties participated in mediation on October 2, 2020, with John Powers. The mediation did
not result in the resolution of any claims between any of the parties.

Counsel for the parties met telephonically on October 13, 2020 to discuss deposition dates and
witnesses, as well as the proposed metallurgical work at the Micron laboratory in Wilmington,
Delaware. The parties will ask their consultants to provide information with respect to their
availability to travel to and from Wilmington, Delaware to conduct this work in light of the current
pandemic concerns.

We look forward to meeting with Your Honor.



Respectfully,

COZEN O'CONNOR



By:    Paul R. Bartolacci




                     One Liberty Place   1650 Market Street   Suite 2800   Philadelphia, PA 19103
                          215.665.2000      800.523.2900      215.665.2013 Fax   cozen.com
